Order filed November 4, 2021




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00546-CV
                                   ____________

               DI ANGELO PUBLICATIONS, INC., Appellant

                                        V.

                          JENTRY KELLY, Appellee


                    On Appeal from the 270th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2018-80674-B

                                     ORDER

      This is an appeal from an order signed July 7, 2020. The clerk’s record was
filed October 26, 2020.

      Our review has determined that relevant items have been omitted from the
clerk's record. See Tex. R. App. P. 34.5(c). The record does not contain:

                • Plaintiff’s Objections to Defendant’s Offered Summary
                   Judgment Evidence and Plaintiff’s Notice to the Court of Rule
                   13 Violations filed November 4, 2019

                • Order on Plaintiff’s Summary Judgment Objections signed
                   November 4, 2019
       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before November 15, 2021, containing the above listed documents.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                       PER CURIAM

Panel Consists of Justices Wise, Spain, and Hassan.